Citation Nr: 0408767	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  01-06 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an effective date prior to February 8, 2000, 
for the award of service connection for bipolar disorder with 
anxiety and depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to January 
1996. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 RO decision that granted service 
connection for bipolar disorder with anxiety and depression 
and which assigned February 8, 2000, as the effective date.  
In November 2001 and September 2002, the Board remanded the 
veteran's claim to the RO.


FINDINGS OF FACT

1.  On February 3, 1998, the RO received the veteran's claim 
of service connection for bipolar disorder; contemporaneous 
evidence shows that the veteran was diagnosed as having 
bipolar disorder.

2.  By a September 1998 RO decision, service connection for 
an anxiety disorder was denied; she was informed of the 
adverse decision and of her appellate rights in an October 
1998 letter.

3.  In a statement received on February 8, 2000, the veteran 
indicated she wanted service connection for bipolar disorder.


CONCLUSION OF LAW

The legal criteria have been met for an effective date of 
February 3, 1998, for the grant of service connection for 
bipolar disorder.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date Claim

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

The effective date of an award of disability compensation 
shall be the day following the date of discharge or release 
if application is received within one year from such 
discharge or release.  38 U.S.C.A. § 5110(b)(1) (West 2002);  
38 C.F.R. § 3.400((b)(2)(i) (2003).

The veteran was discharged from service in January 1996.  
Within a year of her service separation, she began treatment 
by private psychologists.  Related records show that she was 
diagnosed as having several psychiatric problems including 
major depression.  She filed her first claim of service 
connection for bipolar disorder in February 1998; she said 
the disorder had begun in 1993, during service.  
Contemporaneous records, including an August 1998 VA 
examination report, show that the veteran was diagnosed as 
having bipolar disorder.  

In September 1998, the RO denied service connection for an 
anxiety disorder.  The RO did not address the veteran's 
February 1998 claim of service connection for bipolar 
disorder in its decision.  In October 1998, the veteran was 
informed of the denial of service connection for an anxiety 
disorder.  

The VA was presented with a specific claim for bipolar 
disorder.  Furthermore, there was specific evidence 
disclosing a bipolar disorder.  The rating decision that 
denied service connection for an anxiety disorder provides no 
reasoning for not addressing the claim.  There is no hint 
that service connection for bipolar disorder was addressed on 
the basis of direct service connection.  There is no hint 
that service connection for bipolar disorder was addressed on 
the basis of presumptive service connection.  There is no 
hint that service connection for the claimed specific 
disease, bipolar disorder, was addressed.  

The reasoning presented in the 2001 rating decision for the 
effective date is unsupportable.  The issue of service 
connection for bipolar disorder was never previously 
addressed.  Furthermore, the statement that the claimed 
condition was evaluated as an anxiety disorder because such 
was more prominent is an inadequate explanation for the 
following reasons; there is nothing that reflects that an 
anxiety disorder was more prominent and the 1998 rating 
decision failed to mention bipolar disorder, including in the 
issue, the decision, the reasons and bases or the 
notification.  Without resort to fantasy, the VA cannot 
attach finality to a decision that was never made.

It is concluded that the veteran's February 1998 claim of 
service connection for bipolar disorder remained pending as 
the RO failed to address such.  In February 8, 2000, the RO 
received a statement from the veteran's representative.  In 
this statement, it was again noted that the veteran's 
intention was to claim direct service connection for bipolar.  

The proper effective date for the grant of service connection 
for bipolar disorder is February 3, 1998; this is the date of 
her initial claim which was never addressed and remained 
pending.  Further, medical evidence shows, as discussed 
above, that bipolar disorder began in service.  As such, the 
appropriate effective date for the grant of service 
connection for bipolar disorder with anxiety and depression 
is February 3, 1998.  

The veteran appears to contend that she is entitled to an 
effective date for service connection for a psychiatric 
disorder as of her release from service in 1996.  The 
veteran, however, is not entitled to an effective date as of 
the day after her service discharge as she failed to file a 
claim within one year of her discharge.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(b)(2).  

In sum, the veteran is entitled to an earlier effective date 
of February 3, 1998, for the grant of service connection for 
bipolar disorder with anxiety and depression.  Again, this 
date represents the date on which her initial claim of 
service connection was received.


ORDER

An effective date of February 3, 1998, for the award of 
service connection for bipolar disorder is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



